Appeal from a decision and award of the Workmen’s Compensation Board. In an accident while working as a cab driver, claimant received an intracapsular fracture of the neck of the left femur. A protracted period of hospitalization and two separate surgical procedures failed to result in bone union. It was the opinion of at least one physician after these surgical failures that nonsurgical efforts to obtain bone union should be tried. These also failed to produce union. It is now the view of all the physicians whose opinions are in the record that further and more radical surgery should be performed and has a good chance of success. The claimant has refused this further surgery, basing his decision on the failure of the previous surgical procedures, and the previous medical opinion that nonsurgical treatment should be followed. The board has reversed a decision of the referee and, holding that claimant’s refusal of further surgery is not unreasonable, has allowed an award. In such a debatable field, it could not possibly be said as a matter of law that the decision of the board, in its turn, is also unreasonable. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.